


FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT




This First Amendment to Asset Purchase Agreement (this “Amendment”), dated as of
August 2, 2012, is entered into by and between Sauer Energy, Inc., a Nevada
corporation (“Purchaser”), and St George Investments LLC, an Illinois limited
liability company (“Seller”).  




A.

Purchaser and Seller previously entered into that certain Asset Purchase
Agreement dated May 11, 2012 concerning assets previously owned by Helix Wind,
Corp., a Nevada corporation (the “Purchase Agreement”).




B.

Pursuant to Section 12.3(F) of the Purchase Agreement, Purchaser and Seller now
desire to amend the Purchase Agreement in accordance with the terms and
conditions set forth herein.




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

Definitions.Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Purchase Agreement.  




2.

Amendment.Section 1.5(A)(2) of the Purchase Agreement is amended as follows:




a.

The sentence in Section 1.5(A)(2) of the Purchase Agreement containing the
definition of “Protection Period” shall be replaced in its entirety with the
following:




The “Protection Period” begins on the date that is six (6) months from the
earlier of (i) ninety (90) days from August 2, 2012 and (ii) the date the
registration statement contemplated by that certain equity line of credit
purchase agreement dated August 2, 2012 by and between Seller and Purchaser
becomes effective, and ends when Purchaser has received cash consideration in
the amount of at least five million dollars ($5,000,000) (the “Protection
Amount”) from the issuance of Common Stock.  




b.

For the avoidance of any doubt, Purchaser and Seller acknowledge and agree that
any Dilutive Issuance occurring prior to the Protection Period asredefined in
Section 2(a)above shall not trigger any obligation on the part of Purchaser to
issue any Additional Shares to Seller pursuant to Section 1.5(A)(2) of the
Purchase Agreement. Furthermore, Purchaser and Seller acknowledge and agree that
any proceeds received by Purchaser from the sale of its equity or any financing
prior to the commencement of the Protection Period as redefined in Section 2(a)
above shall not be counted against the Protection Amount.




3.

Agreement to Issue Shares. In consideration of Seller’s willingness to agree to
Section 2 hereof, Purchaser agrees to issue 2,000,000 shares of Common Stock
(the “Shares”) to Seller.  Such grant of Shares shall be irrevocable; provided,
however, that, as applicable, Seller shall apply the Shares received towards any
future Common Stock issuance obligation on the part of











Purchaser arising under or with respect to the Purchase Agreement.  Purchaser
shall issue the Shares to Seller upon the later of (a) January 1, 2013 and (b)
Seller’s written request therefor.  The issuance of the Shares shall be subject
to Section 1.6(E) of the Purchase Agreement, and Seller shall also be bound by
Section 1.5(A)(1) with respect to the Shares it receives.




4.

Failure to Deliver Shares. Notwithstanding any other provision herein, Purchaser
understands and agrees that Section 2 hereof shall terminate immediately upon
Purchaser’s failure to comply with Section 3 hereof, meaning, among other
things, that the definition of “Protection Period” in the Purchase Agreement
shall at such time automatically revert to its original meaning under the
Purchase Agreement effective as of the date of the Purchase Agreement, and
Seller may thereafter exercise all rights available to it under the Purchase
Agreement and applicable law as though the definition of “Protection Period” had
never been amended under this Amendment.




5.

Other Terms Unchanged.  The Purchase Agreement, as amended by this Amendment,
remains and continues in full force and effect, and is in all respects agreed
to, ratified, and confirmed by the parties hereto. Any reference to the Purchase
Agreement after the date of this Amendment is deemed to be a reference to the
Purchase Agreement as amended by this Amendment.  If there is a conflict between
the terms of this Amendment and the Purchase Agreement, the terms of this
Amendment shall control.




6.

Headings. The headings contained in this Amendment are for reference purposes
only and do not affect in any way the meaning or interpretation of this
Amendment.




7.

Governing Law.  This Amendment shall be governed by and construed in accordance
with the laws of the State of California, without regard to its or any other
jurisdiction’s conflicts of laws principals.




8.

Attorneys’ Fees.  In the event of any action at law or in equity to enforce or
interpret the terms of this Amendment, the parties agree that the party who is
awarded the most money shall be deemed the prevailing party for all purposes and
shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses.  Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading.




9.

Counterparts. This Amendment may be executed in any number of counterparts with
the same effect as if all signing parties had signed the same document.  All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Amendment and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Amendment as to the parties and may be
used in lieu of the original Amendment for all purposes.  Signatures of the
parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.




[Remainder of page intentionally left blank; signature page to follow]








-1-




IN WITNESS WHEREOF the parties have executed this Amendment as of the date
first-above written.







PURCHASER:




SAUER ENERGY, INC.







By:

Dieter Sauer, CEO and President







SELLER:




ST GEORGE INVESTMENTS LLC




By: FIFE TRADING INC., its Manager







By:

     John M. Fife, President








[Signature page to First Amendment to Asset Purchase Agreement]